t c summary opinion united_states tax_court gary allen rozar and misa rozar petitioners v commissioner of internal revenue respondent docket no 15145-09s filed date gary allen rozar and misa rozar pro sese jeffrey w belcher for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue and rule references are to the tax_court rules_of_practice and procedure respondent determined for a deficiency of dollar_figure in petitioners’ federal_income_tax and an accuracy-related_penalty under sec_6662 of dollar_figure respondent determined for a deficiency of dollar_figure in petitioners’ federal_income_tax the issues for decision are whether petitioners have properly substantiated deductions claimed on schedules c profit or loss from business on their federal_income_tax returns for and and whether petitioners are liable for the accuracy-related_penalty for some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received in evidence are incorporated herein by reference petitioners resided in california when the petition was filed background gary allen rozar petitioner at the time of trial had been a minister of religion for over years he was a missionary for years and traveled to every continent except south america petitioner wife was a teacher and waitress petitioners filed a form_1040 u s individual_income_tax_return jointly for reporting on schedule c gross_income of 1adjustments to petitioners’ self-employment_tax deductions and self-employment taxes are computational and will be resolved consistent with the court’s decision dollar_figure car and truck expenses of dollar_figure travel meals and entertainment_expenses of dollar_figure and other expenses of dollar_figure for a net_loss of dollar_figure petitioners jointly filed their federal_income_tax return for reporting on schedule c gross_income of dollar_figure car and truck expenses of dollar_figure insurance expenses of dollar_figure repairs and maintenance_expenses of dollar_figure supplies expenses of dollar_figure and other expenses of dollar_figure for a net_loss of dollar_figure petitioners later submitted to respondent form sec_1040x amended u s individual_income_tax_return for and on which they claimed to have grossly over-stated our income for the year the amended returns showed all income and tax_liability amounts as zero attached to the returns were forms w- wage and tax statement that had been altered to show zero wages although petitioners reported for total credits for tax_payments of dollar_figure including federal withholding_tax of dollar_figure the form 1040x for claimed federal withholding_tax payments and a refund of dollar_figure petitioners filed a second form 1040x for that claimed a refund of federal withholding taxes of dollar_figure despite having 2the adjustments in the statutory notice for are overstated the statutory notice includes an adjustment of dollar_figure to other expenses both in the total adjustment for sch c1 - all expenses of dollar_figure as well as in a separate adjustment for sch c1 - other expenses the adjustment for sch c1 - all expenses should be reduced by dollar_figure or the adjustment to sch c1 - other expenses should be eliminated reported federal withholding taxes of dollar_figure on their original return discussion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that those determinations are erroneous see rule a 290_us_111 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 because petitioners have not satisfied the requirements of sec_7491 the burden_of_proof does not shift to respondent sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business generally no deduction is allowed for personal living or family_expenses see sec_262 the taxpayer must show that any claimed business_expenses were incurred primarily for business rather than personal reasons see rule a to show that an expense was not personal the taxpayer must show that the expense was incurred primarily to benefit his business and there must have been a proximate relationship between the claimed expense and the business 72_tc_433 where a taxpayer has established that he has incurred a trade_or_business expense failure to prove the exact amount of the otherwise deductible item may not always be fatal generally unless prevented by sec_274 we may estimate the amount of such an expense and allow the deduction to that extent see 255_f2d_128 10th cir affg 27_tc_413 39_f2d_540 2d cir in order for the court to estimate the amount of an expense however we must have some basis upon which an estimate may be made see 85_tc_731 without such a basis an allowance would amount to unguided largesse see 245_f2d_559 5th cir petitioner testified that petitioners were scammed into filing the amended returns showing zero amounts for income and tax petitioner further testified that they have lost all of their tax records for and except for the driving log he testified that we have nothing to show for and we have no other sic to show for than the driving log petitioner called it the ministry driving log petitioners have failed to provide the court with sufficient evidence on which to base an estimate of deductions for business_expenses other than those represented by the ministry driving log the ministry driving log purports to cover the period of january through date it indicates that petitioner generally drove between and mile sec_4 or days a week every week throughout those months although the listed mileage varies every trip is listed as starting in costa mesa then continuing to bonita san bernardino and huntington beach california there is no explanation for the purpose of the trips nor was there any testimony putting the locations in context certain business_expense deductions described in sec_274 are subject_to strict rules of substantiation that supersede the doctrine in cohan v commissioner supra see sec_1 5t c temporary income_tax regs fed reg date sec_274 provides that no deduction shall be allowed with respect to a any traveling expense including meals_and_lodging away from home b any item related to an activity of a type considered to be entertainment amusement or recreation or c the use of any listed_property as defined in sec_280f unless the taxpayer substantiates certain elements for an expense described in one of the above categories the taxpayer must substantiate by adequate_records or sufficient evidence to corroborate the taxpayer’s own testimony the amount of the expenditure or use based on the appropriate measure listed_property includes any passenger_automobile sec_280f mileage may be used in the case of automobiles the time and place of the expenditure or use the business_purpose of the expenditure or use and in the case of entertainment the business relationship to the taxpayer of each expenditure or use see sec_274 to meet the adequate_records requirements of sec_274 a taxpayer must maintain some form of records and documentary_evidence that in combination are sufficient to establish each element of an expenditure or use see sec_1_274-5t temporary income_tax regs supra a contemporaneous log is not required but corroborative evidence to support a taxpayer’s reconstruction of the elements of expenditure or use must have a high degree of probative value to elevate such statement to the level of credibility of a contemporaneous record sec_1 5t c temporary income_tax regs fed reg date petitioners’ ministry driving log does not meet the requirements of sec_274 petitioners did not adequately substantiate the business_expense deductions they claimed on their schedules c for and respondent’s adjustments for are sustained respondent’s adjustments to schedule c for are sustained except to the extent of dollar_figure as described supra note sec_7491 imposes on the commissioner the burden of production in any court_proceeding with respect to the liability of any individual for penalties and additions to tax 116_tc_438 trowbridge v commissioner tcmemo_2003_164 in order to meet the burden of production under sec_7491 the commissioner need only make a prima facie case that imposition of the penalty or addition_to_tax is appropriate higbee v commissioner supra pincite respondent determined that petitioners are liable for an accuracy-related_penalty under sec_6662 sec_6662 imposes a 20-percent penalty on the portion of an underpayment attributable to any one of various factors including negligence or disregard of rules or regulations and a substantial_understatement_of_income_tax see sec_6662 and negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs a substantial_understatement is an understatement of income_tax that exceeds the greater of percent of the tax required to be shown on the return or dollar_figure see sec_6662 sec_1_6662-4 income_tax regs sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability for the year id petitioners deducted business_expenses which they failed to substantiate with adequate books_and_records the court concludes that respondent has produced sufficient evidence to show that the imposition of the accuracy-related_penalty under sec_6662 is appropriate petitioners did not show that their failure to properly substantiate their business_expense deductions was due to reasonable_cause and in good_faith respondent’s determination of the accuracy-related_penalty under sec_6662 for is sustained to reflect the foregoing decision will be entered under rule
